           Case 1:17-cv-00772-GWG Document 325 Filed 02/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

TESSA KNOX,                                                   :

                                                Plaintiff, :

                      -against-                               :            17 Civ. 772 (GWG)

JOHN VARVATOS ENTERPRISES, INC., :                                         ECF Case

                                            Defendant. :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                        PLAINTIFFS’ SUPPLEMENTAL REQUEST TO CHARGE

          Pursuant to Rule 51 of the Federal Rules of Civil Procedure and the Individual Practices

of the Court, plaintiff Tessa Knox (“Knox”), the 13 opt-in plaintiffs, Laurentina Chaparro,

Hillary Crandle, Joy Fusaro, Alyssa Hickey, Margret Holcomb, Pamela Kassen, Michelle Ortiz,

Tripti Pandey, Ruby Romero, Wijdan Shoubaki, Jena Tobak, Christina Torres, and Arissia

Tossetti and the members of the class that the Court certified in an order entered February 21,

2018, request that the Court, in addition to its usual charges, instruct the Jury as set forth on the

following page.

Dated: New York, New York
       February 14, 2020
                                                                   DUNNEGAN & SCILEPPI LLC

                                                                   By s/William Dunnegan
                                                                     William Dunnegan (WD9316)
                                                                     wd@dunnegan.com
                                                                     Richard Weiss (RW4039)
                                                                     rw@dunnegan.com
                                                                   Attorneys for the Plaintiffs
                                                                   350 Fifth Avenue
                                                                   New York, New York 10118
                                                                   (212) 332-8300
        Case 1:17-cv-00772-GWG Document 325 Filed 02/14/20 Page 2 of 2



                         Tessa Knox v. John Varvatos Enterprises, Inc.,
                                     17 Civ. 772 (GWG)


                           Supplemental Request to Charge No. 32A

                                            Taxation

        In determining the amount of damages, you should not consider the amount of income
taxes that the male sales professionals may pay as a result of the Clothing Allowance or the
amount of income taxes that the female sales professionals may pay as a result of any award of
damages in this case.1




1
  Grant v. Bethlehem Steel Corp., No. 76 CIV. 847, 1978 WL 6, at *2 (S.D.N.Y. June 29,
1978), aff’d, 622 F.2d 43 (2d Cir. 1980)(“We do not, however, adopt defendant’s suggestion that
it be reduced by amounts owed for income and social security taxes. Since plaintiffs will have to
pay such taxes on any recovery here, such a reduction would frustrate the purpose of making
plaintiffs whole.”); Thompson v. Comm’r, 866 F.2d 709, 712 (4th Cir. 1989)(“Further, the
purpose of the Equal Pay Act is to ensure equal pay for equal work regardless of the gender of
the employee. The amount of the award is calculated based on the wage differential between
similarly situated male and female employees without regard to tax consequences.”); Crump v.
United States Dep’t of Navy, 205 F. Supp. 3d 730, 767 n. 32 (E.D. Va. 2016)(“Thus, the Court
will not reduce Plaintiff’s back pay award for payment of applicable federal and state taxes, but
will expect the parties to make the necessary withholdings and pay the necessary taxes from such
award as required by law.”)
                                                2
